Citation Nr: 1123348	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for meningioma (claimed as a brain tumor).  

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to a compensable disability rating for residuals of a laceration of the left frontal scalp.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to August 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) at the Board in Washington, D.C. in November 2010.  The transcript of the hearing has been associated with the claims file and has been reviewed.

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for meningioma (claimed as a brain tumor) has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The de novo issue of entitlement to service connection for meningioma, as well as the remaining issues on appeal-entitlement to service connection for residuals of TBI and entitlement to a compensable rating for the service-connected residuals of a laceration of the left frontal scalp, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An original claim for service connection for meningioma (claimed as a brain tumor) was denied by the RO in a rating decision in March 2007and not appealed; this rating action is the last final denial as to that issue on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the March 2007 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for meningioma.  


CONCLUSIONS OF LAW

1.  The March 2007 denial of service connection for meningioma (claimed as a brain tumor) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  The evidence received since the March 2007 rating action is new and material, and the claim for service connection for meningioma (claimed as a brain tumor) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis for New and Material Evidence 

The RO originally denied the Veteran's claim of service connection for meningioma, claimed as a brain tumor in March 2007.  The denial was essentially on the basis that there was no evidence to show that the meningioma was related to the service-connected laceration residuals of the upper forehead nor or to military service.  

The Veteran did not appeal the March 2007 decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).  Rather, in January 2009, he filed an informal claim, seeking to reopen the matter.  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2010).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The RO's current denial in this case is predicated upon the fact that new and material evidence has not been submitted to reopen the claim.  [As previously discussed herein, the March 2007 rating action denied service connection for meningioma (claimed as a brain tumor) on the basis that the disability was not associated to the service-connected residuals of a laceration of the left frontal scalp or to service.]  Thus, any "new" evidence would have to contribute toward substantiating an association between the Veteran's meningioma and his service-connected left frontal scalp laceration residuals or his active duty.  

Since the March 2007 RO decision, the Veteran has submitted additional evidence in the form of excerpts from various informational booklets, medical journals, and articles printed from the Internet.  In substance, this treatise evidence discusses the known and possible causes of brain tumors as well as refers to studies that show a positive correlation between head trauma and meningioma.  As such, the evidence is new, in the sense that it was not of record when the RO denied the claim.  Moreover, because medical treatise evidence can, in some circumstances, constitute competent medical evidence, it is also material.  38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Taking this evidence as credible, for the sole purpose of the request to reopen, the Board finds that it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In other words, the additional evidence is material because it addresses a fundamental requirement for service connection - namely, evidence of a possible correlation between the Veteran's current disability and an incident during his military service, thus overcoming one of the primary reasons that the RO previously denied the claim.  

Accordingly, new and material evidence having been received, the claim of entitlement to service connection for meningioma, claimed as brain tumor, is reopened.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issues."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, with regard to the above discussed claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for meningioma (claimed as a brain tumor) is reopened, and to this extent only the claim is granted.


REMAND

During his November 2011 hearing, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  However, neither a copy of the SSA decision awarding disability benefits or the records upon which that decision was based are in the claims files.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a veteran is receiving disability benefits from the SSA and the records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996) & Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the Board concludes that a remand of all three issues remaining on appeal is necessary.  However review of the record reveals additional reasons for Remand.

The Veteran alleges that an in-service head injury in March 1987 caused TBI and contributed to his development of meningioma many years later.  His primary contention is that the blunt force trauma caused greater injury than just his service-connected scalp laceration and that a subsequent episode of nausea and vomiting he exhibited in April 1987, was actually the early manifestation of traumatic brain injury, but was misdiagnosed as gastroenteritis.  He has supported his argument with excerpts from various informational booklets, medical journals, and articles printed from the Internet regarding the known and possible causes of brain tumors, particularly from head injuries, as well as the signs and symptoms of TBI which include vomiting.

STRs show that in March 1987 the Veteran was treated for a scalp laceration after being hit on the head with a metal bar while working.  He did not experience loss of consciousness, dizziness, nausea or fatigue.  He sustained a 3-centimeter laceration in superior scalp, which was closed with 4 sutures.  In April 1987, the Veteran was evaluated for complaints of acid indigestion and vomiting which were attributed to viral gastroenteritis.  There is no evidence of additional follow-up evaluation or additional clinical findings to suggest that the symptoms constituted a chronic residuals of TBI or that provide a basis for a diagnosis of meningioma.  The meningioma was first diagnosed and treated in 2006, 19 years later.

In light of the Veteran's contentions and his documented in-service head injury, the Board finds that he should be afforded a VA examination to determine the nature and etiology of the meningioma and any currently present specific TBI residuals.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  

The Board is also of the opinion that a remand would be probative in ascertaining the current level of severity of the Veteran's laceration residuals of the left upper forehead, currently rated as noncompensably disabling.  The Veteran underwent VA examination in March 2009, and, at that time, the examiner indicated that the only residual was a slight depression of scalp, with no visible scar.  The examination report does not otherwise address whether the scar meets any of the characteristics of disfigurement outlined in 38 C.F.R. § 4.118, DC 7800, for disfigurement of the head, face, or neck; therefore, the Board finds that another VA examination is necessary to address the specific rating criteria under DC 7800, and any other relevant skin rating criteria.

Finally any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  During his 2011 Board hearing the Veteran testified that he received recent treatment for symptoms of confusion and visual disturbances, which he attributes to the meningioma and TBI residuals.  The Board notes that VA Form 4142s, dated in December 2010, authorizing release of information from Memorial Hospital and the University of Kansas Hospital remain unexecuted and that there is no evidence that the RO has otherwise attempted to obtain these records.  The RO must therefore obtain these reports as they may contain medical findings and other conclusions that might be determinative in the disposition of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for meningioma (claimed as a brain tumor).  

2.  Obtain complete copies of any determination(s) awarding SSA disability benefits to the Veteran as well as the medical records that served as the basis for any such decision(s).  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  All such available documents should be associated with the Veteran's claims folder.  

3.  After procuring the appropriate release of information forms where necessary, obtain records of any treatment or evaluation for meningioma, TBI residuals, and left frontal scalp laceration that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment that he may have received from Memorial Hospital and the University of Kansas Hospital.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his meningioma.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide an opinion addressing whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a 50/50 probability), or unlikely (i.e., a probability of less than 50 percent), that the Veteran's meningioma is traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is in any other way causally related to his military service.  Specifically, the examiner is asked to address the Veteran's in-service head injury in March 1987 as the possible onset of, or precursor to, the current meningioma.  If the meningioma cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full  

5.  Schedule the Veteran for a VA TBI examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury sustained in service in March 1987.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner is requested to identify all brain injury residuals (including all subjective complaints) that are determined to be related to the March 1987 in-service head injury.  The examiner should opine as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a 50/50 probability), or unlikely (i.e., a probability of less than 50 percent), that any diagnosed disability is related to the March 1987 head injury described in service treatment records.  Specifically, the examiner is asked to address the Veteran's the symptoms of nausea and vomiting in April 1987 as the possible onset of, or precursor to, any diagnosed TBI.

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full  

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of a laceration of the left frontal scalp.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

a) The examiner should indicate whether the scarring of the left upper forehead is superficial, tender and painful on objective demonstration.

b) The examiner should also indicate whether the following characteristics of disfigurement exist for the Veteran's laceration residuals of the left upper forehead:

1.  a scar five or more inches (13 or more cm.) in length; 

2.  a scar at least one-quarter inch (0.6 cm.) wide at its widest part; 

3.  the surface contour of a scar is elevated or depressed on palpation;

4.  a scar that is adherent to underlying tissue; 

5.  skin that is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 

6.  skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 

7.  the scar is missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); 

8.  skin that is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

A current, un-retouched, color photograph of the Veteran's laceration residuals of the left upper forehead should be provided and associated with the claims file.

7.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal (entitlement to service connection for meningioma and residuals of TBI and entitlement to a compensable rating for left frontal scalp laceration residuals).  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


